Citation Nr: 0928291	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-32 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1980 to March 
1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  When 
this claim was originally before the Board in September 2008, 
it was remanded for further development. 


FINDING OF FACT

The preponderance of the medical evidence shows that the 
Veteran's current right knee condition is not related to 
service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in October 2006 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service and VA treatment records, and provided him 
with a VA examination assessing the etiology of his current 
right knee condition.  Although a treatment note from Dr. 
Michael B. Roach indicates that the Veteran received private 
treatment during service in January 1989, when he was 
diagnosed with a medical meniscus tear of the right knee, the 
Veteran has reported that he never underwent the surgery 
suggested by Dr. Roach and has not reported any further 
treatment from Dr. Roach.  As such, Dr. Roach's treatment 
records would only serve to show he diagnosed the Veteran 
with a medial meniscus tear during service, a fact that is 
already established by the evidence of record.  In this 
regard, the Board notes that, pursuant to 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2008), VA is required 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits so long as he "adequately identifies those records 
and authorizes the Secretary to obtain them," and VA's duty 
to secure records extends only to relevant records.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007) (defining relevant 
evidence for purposes of 38 U.S.C.A. § 5103A); see also 
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  In this 
case, however, because Dr. Roach's records are not pertinent, 
VA is under no obligation to associate them with the claims 
folder.  Moreover, as discussed in more detail below, the 
October 2008 VA examiner directly confronted Dr. Roach's 
diagnosis of a medial meniscus tear, and further, all of the 
subsequent medical evidence fails to corroborate Dr. Roach's 
diagnosis.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he has a right knee condition as a 
result of an in-service right knee injury in July 1987, when 
he slipped while going down a flight of stairs and struck his 
knee.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A Veteran may be granted service 
connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service treatment records indicate that, in July 1987, the 
Veteran slipped while going down a flight of stairs and 
struck his knee.  In a December 1989 letter to his Colonel 
contesting his medical review, the Veteran provided a history 
of his knee condition.  Essentially, the Veteran reported 
that, following the July 1987 injury, he did not seek medical 
care until August 1987, when he was treated at the Riverside 
Community Hospital; he received a negative evaluation.  Later 
that month, he was treated at the March Family Practice 
Clinic, where he was again given a negative evaluation, but 
was placed on a physical examination profile.  He then went 
to Travis Air Force Base for a second opinion, and was 
diagnosed with anterior knee pain syndrome.  Subsequently, in 
October 1987, an arthrogram was performed at the Balboa Naval 
Hospital; these records are unavailable, but the Veteran 
reported that the results were normal.  

As noted above, in January 1989, during treatment at the 
Riverside Medical Clinic with Dr. Roach, the Veteran was 
diagnosed with a torn right medial meniscus tear, proven by 
x-ray.  Dr. Roach stated that he wished to do surgery on the 
Veteran's right knee in two weeks.  The Veteran has since 
indicated that he did not have enough leave required to 
undergo the surgery, and accordingly, proceeded without such 
surgery.  

In May 1989, the Veteran was treated for knee pain, which he 
reported was still painful and swollen.  In September 1989, 
the Veteran's treating doctor reported that the Veteran had 
somehow been seen in two different orthopedic clinics with no 
abnormal findings noted, and per the Veteran, had been 
refused further treatment.  The doctor noted that the Veteran 
had no swelling of the right knee and good range of motion.  
In October 1989, the Veteran reported having a long history 
of chronic knee pain, which had not resolved.  In November 
1989, the Veteran was assessed as having recurrent right knee 
pain.  

During a January 1990 medical examination, the doctor 
provided a history of the Veteran's knee condition and 
reported that the Veteran's knees appeared normal at that 
time.  The doctor noted that the Veteran's orthopedic clinic 
chart indicated that he had continuing knee pain with no 
swelling, locking, giving way, or instability. Based on his 
examination, the doctor diagnosed the Veteran chronic right 
anterior knee pain of idiopathic etiology and recommended an 
L4 profile and/or that the Veteran be considered for military 
medical separation as he could not foresee this problem 
resolving.  

During a second medical examination the following day by a 
different doctor, the Veteran was diagnosed with bilateral 
knee pain.  This doctor noted that the Veteran had 
continually had normal physical examinations of his knee with 
normal range of motion and only suggestive complaints of pain 
and swelling, which were not evidenced on examination.  In 
this regard, the doctor indicated that during treatment in 
October 1987, an arthrogram was negative, there was no 
evidence of joint-line tenderness or effusion, and range of 
motion was normal; however, the Veteran was diagnosed with 
synovitis of the right knee and possible chondromalacia 
patella.  The doctor also noted that, according to the 
Veteran's provided history, the Veteran had sought orthopedic 
care on his own in civilian institutions, including 
undergoing an arthroscopy that failed to reveal any 
abnormalities, and had been seen by orthopedic surgeons at 
the March and Balboa Naval Hospitals without conclusive 
evidence of injury or pathology.  The doctor recommended that 
the Veteran be returned to active duty without limitation or 
be discharged from service for not being productive.  

In April 2007, the Veteran's wife submitted a statement 
indicating that she had been living with the Veteran since 
1992, two years following separation from service, and that 
he had complained of knee pain since that time, which he told 
her was from an in-service knee injury.  Additionally, in 
April 2007, one of the Veteran's friends submitted a 
statement reporting that she had known the Veteran for four 
years, and that he had knee pain throughout this time.  

Post-service VA treatment records indicate that the Veteran 
did not seek treatment for his right knee pain until February 
2007, when he reported having chronic knee pain secondary to 
an old injury causing meniscus tears.  X-rays taken at that 
time revealed no evidence of arthritis, fracture, 
dislocation, bone destruction, or joint effusion.  In August 
2007, the Veteran again reported having continuing knee pain.  

In September 2008, the Board remanded the claim to afford the 
Veteran a VA examination to obtain a medical opinion 
regarding the etiology of his right knee condition.  In 
compliance with the Board's remand instructions, in October 
2008 the Veteran was afforded a VA orthopedic examination.  
At the outset of the examination report, the examiner 
indicated that he had reviewed the Veteran's claims folder.  
After discussing his pertinent history and the findings of 
his physical examination, the examiner diagnosed the Veteran 
with "a right knee condition" and stated the examination of 
the Veteran's right knee was essentially normal, with 
subjective pain near the normal range of motion and no 
instability of the knee.  The examiner also provided the 
opinion that the Veteran's right knee condition was not 
caused by or a result of knee pain during service.  The 
examiner based this opinion on the fact that the Veteran's 
service treatment records failed to show a specific diagnosis 
for a right knee condition, despite evidence of treatment for 
right knee pain on multiple occasions.  The examiner noted 
that, in January 1989,  Dr. Roach reported that the Veteran 
had a medial meniscus tear proven by x-rays; however, the 
examiner explained that while a magnetic resonance image 
(MRI) of joints would disclose a medial meniscus injury, 
there was no evidence that the Veteran had ever undergone an 
MRI.  The examiner also noted that the Veteran reported 
having local anesthesia with a probe inserted during an 
office visit to assess his medial meniscus condition.  In 
this regard, the examiner explained that exploration of the 
knee is not performed under those circumstances, but is 
instead performed in an operating room with the patient under 
general anesthesia.  Finally, the examiner noted that the 
Veteran reported having swelling of the right knee during 
service and since; however, he reported that the evidence of 
record failed to substantiate these statements.  The examiner 
concluded that the evidence of record did not support the 
Veteran's statements.

Based on the foregoing, the evidence does not show that the 
Veteran's current right knee condition was incurred during 
service.  At the outset, the Board notes that following 
separation from service, the Veteran has only been diagnosed 
with knee pain and "a right knee condition" with 
essentially normal examinations that revealed no evidence of 
arthritis, fracture, dislocation, bone destruction, or joint 
effusion.  In this regard, Board points out that under VA law 
and regulations, a valid claim of service connection does not 
exist absent evidence of a current disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran 
has reported having continuing knee pain, and these 
complaints are noted in his VA treatment records, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See 38 U.S.C.A. 
§  1110; 38 C.F.R. §  3.303(a) (2007); see also Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  

Further, the Board notes that although the Veteran and his 
wife have stated that his right knee condition began when he 
injured his knee during service and has continued since, 
these contentions are outweighed by the contemporaneous 
medical evidence.  The lack of any documented treatment for a 
right knee condition for over 15 years after the in-service 
injury preponderates against a finding that he has had this 
condition since service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (holding that contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  

Moreover, there is no competent medical evidence of record 
showing that the Veteran's current right knee condition had 
its onset during active service or is related to any in-
service disease or injury, including the July 1987 fall.  The 
evidence of record instead reveals that while the Veteran 
sought treatment on numerous occasions during service for 
complaints of knee pain, and was diagnosed with knee pain and 
synovitis, his examination results during such treatment were 
normal, with no swelling, locking, giving way, instability, 
joint-line tenderness, or effusion.  Additionally, while Dr. 
Roach diagnosed the Veteran with a medial meniscus tear 
proven by x-ray in January 1989, the October 2008 VA examiner 
questioned the competency of this opinion by pointing out 
that a medial meniscus tear would not be apparent on x-ray, 
but would require MRI confirmation.  In fact, the October 
2008 VA examiner specifically found, after a thorough review 
of the claims file, that the Veteran's right knee condition 
was not caused by or a result of knee pain during service.  
Finally, although a VA physician noted the Veteran's reported 
history of right knee pain since an in-service medial 
meniscus tear, evidence that is simply information recorded 
by a medical examiner, unenhanced by additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" and a bare transcription of lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Howell v. Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  As such, based on all of 
the foregoing and the fact that the only competent medical 
evidence addressing whether the Veteran's right knee 
disability is related to service is against the claim, the 
Board finds that the preponderance of the evidence is against 
the claim and thus service connection for this condition must 
be denied.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's belief that his right knee 
condition is related to service.  As a lay person, however, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 
520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).   As such, the Veteran's opinion is 
insufficient to provide the requisite nexus between his in-
service injury and his current right knee condition.  
Similarly, the Veteran's wife's and friend's statements 
regarding the etiology of his knee condition are insufficient 
to provide the requisite nexus in this case.  

Accordingly, the criteria for service connection for a right 
knee disorder have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b).  Therefore, the 
Veteran's claim is denied.  


ORDER

Service connection for a right knee disorder is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


